DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II and Species B(i) and C(i) in the reply filed on 7/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Species B(ii), there being no allowable generic or linking claim.
Claims 17-20 and 22-29 are examined on the merits.
Claim Objections
Claim 23 is objected to because of the following informalities:  
Re Claim 23, the hyphen in the claim should be removed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20, 22-27 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US 2010/0305530).
Re Claim 17, Larkin discloses a personal hygiene device comprising:
a personal hygiene product (tampon 11) having an axial length comprising an absorbent core (fluid absorption body 111) in a form suitable for insertion into a user's body to absorb menstrual fluid; 
a capacitive sensor assembly ([0009] “saturation sensor may be configured to provide a … capacitive … wetting response signal,” also see [0042]) disposed within the absorbent core (111), wherein the capacitive sensor assembly comprises at least a pair of conductive leads (121A and 121B) spaced from each other by a dielectric gap (a dielectric gap inherently exists in a capacitor), the conductive leads configured to generate an electric field between each other 
a controller (signal processor 14) comprising a communication circuit capable of wireless communication ([0047]) with a user device (notifier 15); and 
a signal transmission conduit (first signal line/cable 114) extending from the capacitive sensor assembly and interconnecting the capacitive sensor assembly with the controller to facilitate transmission of information measured via the capacitive sensor assembly to the user device.
Larkin does not teach in the same embodiment that the conductive leads are linear but instead appears to show in Fig. 6, which shows a capacitive sensor embodiment, the two conductive leads as being rolled up into a spiral shape.  In the embodiment shown in Fig. 7, Larkin discloses that the two conductive leads (121A and 12aB) can be arranged linearly (121A and 121B are arranged substantially linearly and parallel to the axis 11X).  After rolling up the absorbent core along saturation progress axis 11A to form the tampon, one would end up with a tampon have conductive leads that would remain linearly, in the axial direction of the tampon.  It would have been obvious to one skilled in the art at the time of filing to combine the embodiments of Larkin to make the capacitive sensor’s conductive leads linear because this would can detect saturation progression along the tampon’s length rather than in a radial direction.
Re Claims 18-19, Larkin also discloses that the capacitive sensor assembly extends in a first direction and is curved to extend in a second direction, wherein the second direction is opposite the first direction (see Fig. 7, where the leads 121A and 121B combine to form a U-shape, i.e., from terminal end 1213A to terminal end 1213B can be interpreted as the leads extending in two opposite directions with a curved portion between the two linear portions of the 
Re Claim 20, Larkin also discloses that the communication circuit is capable of low-power Bluetooth wireless communication ([0047]) with the user device.
Re Claims 22-23, Larkin also discloses that the user device comprises a hand-held personal electronic device ([0047] “cellular phone or handheld computing device”) capable of interface with a user and that the user device comprises a receiver (implied in [0047] for communicating with processor 14) and a software application ([0047]) capable of signaling or alerting a user based on data received from the capacitive sensor assembly.
Re Claims 24-26, Larkin does not explicitly disclose that the software application (notifier 15) is capable of direct order and purchase of additional personal hygiene products through an internet-based consumer services, of estimating order quantity based on historical data of bodily fluid discharge, or of predicting time and rate of bodily fluid discharge.  However, Examiner notes that the user device is not positively claimed.  Instead, the user device is a part of the functional language in independent claim 17 (e.g., a controller … capable of wireless communication with a user device).  Functional language is considered under the provisions of MPEP 2114.  As such, as long the prior art device (e.g., Larkin’s controller/processor) is shown to be capable of the claimed function (e.g., wireless communication), the prior art device would read on the current claims irrespective of further functionalities of the non-positively-claimed user device.

Re Claim 29, Larkin also implies that the insulator is treated to cause a surface of the insulator to be one or more of hydrophilic, hydrophobic (since the sensor detects wetness, the insulation protects sections of the conductive lead from being in contact with wetness and therefore can determine which portions of the tampon are wet, see Fig. 7 showing insulation material 117 positioned at intervals along the length of the conductive lead), omniphilic, omnophobic, oleophilic, or oleophobic.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin in view of Kline et al. (US 5,264,830).
Re Claim 28, Larkin does not disclose that the signal transmission conduit comprises conductive ink deposited on a flexible substrate but instead discloses that it is a cable that can be sewn into the tampon ([0048]).  Kline discloses that it is already known in the art to provide an absorbent article with a wetness sensor that comprises electrodes, wherein electrodes can be sewn into the article or printed on the article (Col. 1 lines 63-64).  It would have been obvious to one skilled in the art at the time of filing to modify Larkin with knowledge from the art, such as to print the signal transmission conduit in a portion where it is embedded in the tampon, since the simple substitution of one known element with another to obtain predictable results (e.g., creating an electrical circuit) establishes a prima facie case of obviousness (MPEP 2143).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2017/0035622) discloses a diaper having a reusable sensor connected to a permanent device that transmits wetness signal wirelessly to a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        12 August 2021